EDWARDS, Judge.
In this slip and fall case, the issue raised on appeal is whether or not the trial court erred in finding that defendant’s negligence caused plaintiff’s injuries.
On April 20, 1988, Paul Carter allegedly slipped and fell on a liquid substance on the floor of the automotive department at the Wal-Mart store in Slidell, Louisiana. Carter sued Wal-Mart for damages. After trial on the merits, the court rendered judgment in favor of plaintiff in the amount of $3,956.60, representing medical expenses in the amount of $956.60 and general damages in the amount of $3,000. On appeal, Wal-Mart contends the trial court erred in finding that it breached the duty imposed upon merchants under LSA-R.S. 9:2800.6.
After a thorough review and evaluation of the record, we are convinced that the facts found and reasons assigned by the trial court are not manifestly erroneous. The trial court made a specific finding of fact that the last actual inspection of the aisles was about 8 a.m. and that the shelving clerk had not checked the floor for foreign substances or made any inspections while he was stocking the shelves later that morning. Wal-mart did not carry the burden of proof required by LSA-R.S. 9:2800.6 before its amendment in 1990. Accordingly, we affirm. Costs are assessed against appellant.
AFFIRMED.
GONZALES, J., respectfully dissents and will assign reason.